 



Exhibit 10(y)

Relocation Program Description

          The Company offers a relocation program (the "Relocation Program") for
eligible employees, including executive officers, who relocate at the Company's
request and, in appropriate circumstances, to eligible new employees who
relocate in connection with their employment by the Company. The Company
believes this program offers a valuable incentive to attract and retain key
employees.

          Effective July 30, 2002, the Relocation Program was revised in
response to Sarbanes-Oxley to eliminate certain loan benefits for executive
officers who relocate at the Company's request. The following description of the
Relocation Program describes benefits available to eligible executive officers
prior to this date, and the revisions made to the program for executive officers
in response to Sarbanes-Oxley. The relocation benefits made available prior to
July 30, 2002, to eligible executive officers, as described below, continue to
be made available to eligible employees who are not executive officers of the
Company.

          Prior to July 30, 2002, executive officers who relocated were eligible
to receive a first mortgage loan (subject to applicable lending guidelines) from
Wells Fargo Home Mortgage, Inc. (WFHMI) on the same terms as those available to
any employee of the Company, which terms include a waiver of the loan
origination fee. In addition, prior to July 30, 2002, executive officers who
relocated to a designated high cost area (or in certain limited circumstances to
a location not designated as a high cost area) may have received from the
Company a mortgage interest subsidy on the first mortgage loan of up to 25% of
the executive's annual base salary, payable over a period not less than the
first three years of the first mortgage loan, and a 30-year, interest-free
second mortgage down payment loan in an amount up to 100% of his or her annual
base salary to purchase a new primary residence. The second mortgage loan must
be repaid in full if the executive terminates employment with the Company or
retires, or if the executive sells the residence. A relocating executive officer
may have also received a transfer bonus of up to 30% of the executive's base
salary.

          On and after July 30, 2002, executive officers are still eligible
(subject to applicable lending criteria) to receive a first mortgage loan from
WFHMI, except that the loan must be on the same terms as those available to any
residential home mortgage customer. However, executive officers are no longer
eligible for a mortgage interest subsidy from the Company relating to the first
mortgage loan on, or an interest-free second mortgage down payment loan for the
purchase of a new primary residence. Under the revised Relocation Program, the
Company may pay a relocating executive officer a transfer bonus in an amount
determined by senior management on the earlier of the date he or she commences
employment or purchases a new home, and annually thereafter. Any executive
officer who had received the mortgage interest subsidiary and interest-free down
payment loan benefit prior to July 30, 2002, pursuant to the Relocation Program
may continue to receive such benefits, but may not amend the terms of the loan
to which these benefits relate.

          For many relocations made at the Company's request, the Company pays
all related home purchase closing costs and household goods moving expenses for
the relocating executive officer. The Relocation Program also assists eligible
relocating executives in defraying costs associated with selling their current
residences. Available benefits may include payment of selling costs customarily
incurred by a seller of residential real estate (such as real estate
commissions, title and appraisal fees, and other routine closing costs),
purchase of the relocating executive's home at its appraised market value by a
third party relocation company using Company funds, and certain cash incentives
to executives who locate buyers for their homes directly.

          With the exception of expenses paid to or on behalf of the executive
officer to move household goods and sell his or her home, the benefits described
above (other than the mortgage loans) are treated as taxable income to the
executive. The Relocation Program also includes, as a potential additional
benefit, reimbursement of the amount of taxes paid on the taxable portion of
amounts received by the executive under the Relocation Program.

